Title: To George Washington from Johann Paul Golling, 4 February 1794
From: Golling, Johann Paul
To: Washington, George


          Translation.
          Sir.Nueremberg [Germany] Febr. 4.
                1794
          At the pressing Instance of my Son-in-Law John Benjamin Erhard,
            Doctor of Physic I take the Liberty to forward to Your Excy’s Address his Letter
            relating the melancholy Circumstances of a late unfortunate Event concerning him, that
            involved me in the deepest sorrow as also my Daughter his wife and his own father. We are all honest people and every Thing, what he in his letter
            advances is pure Truth. I adjoin here the names of a number of gentlemen of
            Respectability who might give Information of his Character, in case Your Excellency do
            his petition think worth any Notice. I remain most respectfully Your Excellency’s most
            humble & devotd Servant
          
            John Paul Golling
          
          
            Count Schimmelmann at Copenhagen. Professor Baggerson
              at the same place. Prof. Kant at Koenigsberg. Prof. Reinhold at Kiel.
              Counsellor Wieland at Weimar. Cr Siebold at Würzburg.
          
        